CAMPBELL, District Judge.
This is a motion for a reargument.
All that is presented before me on this motion was considered by me before rendering my opinion on the original motion, now sought to be reargued, except certain letters, of which copies are presented and the alleged new matter in the petition and affidavits presented on behalf of the Intervener.
All of these letters were known by the Attorney for the Intervener, and the Intervener and its counsel, to be in existence, and the facts contained in the affidavits-were known to the Intervener, its attorney or Counsel, at the time of the argument of the original motion, and were not, but should have been, presented to me at that time.
In any event I find no reason on the law nor from anything contained in the letters or affidavits, whether it may be said to be new or old, which would cause me to change the opinion I expressed on deciding the original motion.
The motion to reargue is denied.